By the Court.

Lumpkin J.
delivering the opinion.
The 20th section of the Act of 1851-2 (Pamphlets pp. 97 98) provides “ That it shall not be lawful for the Ordinary, nor any legal partner of said Ordinary, to practice in said Court of Ordinary, or be retained as counsel in any cause originating in said Court and carried by appeal or writ of error to any higher Court; nor shall said Ordinary or his legal p'artner receive any fee or reward for any service rendered or counsel given in any matter connected with said Court, other than the fees authorized by law to said Ordinary; and any Ordinary violating the provisions of this section or per-*130mitting its violation by any legal partner practising in said Court before Mm, shall be guilty of a misdemeanor, and on conviction shall be fined and imprisoned at the discretion of the Court, and shall forfeit his commission, and shall be ineligible to re-election: Provided nothing in this section shall.prevent said Ordinary from practising in any other cause in any other Court.”
Does the case made by the record come within the prohibition of this Act ?
We propose to examine this question in two aspects — the one as presented by the written opinion itself; and the other as it appears from the testimony of Judge Nisbet. Taking the written opinión alone, and the case is free from doubt or difficulty. The advice given as to the propriety of dispensing with any administration upon the estate of young Elbert Calhoun, who resided in Bibb county at the time of his death, is touching a matter directly connected with the Ordinary’s office and Court.
But take the case as presented by the evidence of Judge Nisbet. He testifies that the only thing submitted to counsel was, whether Mrs. Cason, formerly the wife of old Elbert Calhoun, took any portion of the property left to her son Elbert, who died a minor, and without issue.
It is argued that this involves a question of the construction of a will; and that this Court held in 21 st Georgia Reports, in the case of Beall against Drane, that the office of construing wills belonged to the Courts of Chancery, and not to the Courts of Ordinary. In the case cited, it was insisted that certain clauses in the will of Beall were void on account of their uncertainty. And this Court decided that it was not competent for the Ordinary to pass upon that point. There are cases, however, where it may become absolutely necessary for the Ordinary to construe a will. And is not this case one of them ?
Counsel in this case advised that the property bequeathed to young Elbert Calhoun by his father, reverted to the estate; *131and was subject to distribution amongst all of the testator’s heirs at law. And that-Mrs. Cason, the widow, shared in the distribution with her children. Suppose the executor of old man Calhoun’s will had distributed the whole of the property to the brothers and sisters of young Elbert Calhoun, and Mrs. Cason had appeared before the .Ordinary and contested his return, as it was her privilege to do; or assume that no opposition had been made at the time, yet when the executor sought, upon citation, to be dismissed, Mrs. Cason had appeared and resisted his discharge upon the ground that this property had not been legally divided, she being excluded, would not the Ordinary have been compelled to ' decide the question ?
The very question, then, which upon consultation with the other counsel, William Massey gave his professional opinion, might and likely would have been presented for his judicial determination. It was a matter, then, in the language of the statute, “ connected with his Court.”
Ordinaries should forbear to be mixed up, as lawyers, with anything appertaining to testate’s or intestate’s estates which belong to their office. In the present case, it is needless to remark that the character of the incumbent forbids the idea that he intended to violate or disregard the law. The character of the gentlemen associated with him equally precludes any such belief. It was an error of judgment which all men are liable to commit. It was designed that Ordinaries should be the gratuitous counsellors of all trustees having business connected with their Courts. It is an office of transcendent importance. Ail estates are constantly passing through it. For it is not more sure that we shall all die, than it is that every estate has to pass under the review of the Ordinary. To give full force and effect to the law, we are constrained, however reluctantly, in this instance, to affirm the judgment of the Court below. We are fully persuaded that it was right.
Judgment affirmed.